                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                           )
                                                    )
                      Plaintiff,                    )
v.                                                  )       Case No. CR-18-82-D
                                                    )
JOSE LUIS HERNANDEZ-VELASCO,                        )
                                                    )
                      Defendant.                    )


                                          ORDER

       Before the Court is Defendant Jose Luis Hernandez-Velasco’s Motion to Withdraw

Plea of Guilty [Doc. No. 26]. Defendant seeks relief from his guilty plea in order to file a

motion to dismiss the Indictment based on an alleged defect in the government’s case.

The government has filed a response [Doc. No. 27] that opposes both the Motion and the

proposed motion to dismiss, and Defendant has filed a reply brief [Doc. No. 30]. For

reasons that follow, the Court finds that no hearing is needed and the Motion should be

denied on the existing record. 1

                           Factual and Procedural Background

       Defendant entered a guilty plea on May 21, 2018, to a one-count Indictment that

charged him with being a nonresident alien found in the United States without authorization

after having previously been removed, in violation of 8 U.S.C. § 1326(a).          Defendant is




       1
           “Generally speaking, an evidentiary hearing is not required unless the requesting party
shows that he will produce relevant evidence.” United States v. Sandoval, 390 F.3d 1294, 1301
(10th Cir. 2004).
currently awaiting a sentencing hearing.        By the instant Motion, Defendant asks to

withdraw his guilty plea so he may move to dismiss the Indictment based on a defense

suggested by Pereira v. Sessions, 138 S. Ct. 2015 (2018), which was decided after he

pleaded guilty.    A copy of the proposed motion for dismissal is attached as Exhibit 1

[Doc. No. 26-1].

       Defendant wishes to move for dismissal of the Indictment on the ground that the

government cannot prove an essential element of its case because the prior removal

proceeding was void under Pereira.        Specifically, Defendant asserts that the removal

order in his immigration case was invalid because it was issued by an immigration judge

who lacked jurisdiction due to a defective “Order to Show Cause and Notice of Hearing,”

which did not set a time or place for his removal hearing.     The Supreme Court decided in

an administrative context in Pereira that a similarly flawed notice was insufficient. 2    The

Court held that “[a] notice that does not inform a noncitizen when and where to appear for

removal proceedings is not a ‘notice to appear under section 1229(a).’”        Pereira, 138 S.

Ct. at 2110.

       Defendant believes the holding of Pereira has a broader impact due to subsequent

decisions of immigration law judges who have terminated administrative cases based on

defective notices to appear, and the decision of a federal district court in United States v.

Virgen-Ponce, 320 F. Supp. 3d 1164 (E.D. Wash. 2018).         Defendant would ask this Court



       2
          The original deportation or removal order for Defendant was issued in 1993 under
statutes and regulations different from the ones now in effect. Defendant argues by analogy to a
form document comparable to the “notice to appear” at issue in Pereira.

                                               2
to follow the district judge in Virgen-Ponce, and hold that a removal proceeding based on

an invalid notice to appear is void and will not support a conviction under § 1326(a).

While other district courts have adopted this view, at least three judges of this Court

(including the undersigned) have rejected it.       See United States v. Ibarra-Rodriguez, Case

No. CR-18-190-M, 2018 WL 4608503, *2 (W.D. Okla. Sept. 25, 2018) (defective notice

was cured); United States v. Munoz-Alvarado, Case No. CR-18-171-C, 2018 WL 4762134,

*1 (W.D. Okla. Oct. 2, 2018) (defendant voluntarily waived notice); United States v.

Briones-Herrera, Case No. CR-18-214-D, 2018 WL 5315211, *3 (W.D. Okla. Oct. 26,

2018) (same).

                                  Standard of Decision

       “A defendant may withdraw a plea of guilty . . . after the court accepts a plea, but

before it imposes sentence if . . . the defendant can show a fair and just reason for

requesting the withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). Under this rule, “it is within

the sound discretion of the district court to determine what circumstances justify granting

such a motion.” United States v. Guthrie, 64 F.3d 1510, 1513 (10th Cir. 1995) (internal

quotations omitted); see United States v. Hamilton, 510 F.3d 1209, 1214 (10th Cir. 2007).

Factors to be considered “when determining whether a defendant has established a fair and

just reason for the withdrawal of a guilty plea pursuant to Rule 11(d)(2)(B) are as follows:

(1) assertion of innocence, (2) prejudice to the government, (3) whether the defendant

delayed filing the motion to withdraw the plea, (4) inconvenience to the court, (5) the

quality of counsel during the plea, (6) whether the plea was knowing and voluntary, and

(7) waste of judicial resources.” United States v. Romero, 360 F.3d 1248, 1253 (10th Cir.

                                                3
2004); see Hamilton, 510 F.3d at 1213; United States v. Yazzie, 407 F.3d 1139, 1142 (10th

Cir. 2005); United States v. Siedlik, 231 F.3d 744, 748 (10th Cir. 2000).

                                          Analysis

        Both parties address only the first factor above, Defendant’s assertion of innocence.

Defendant contends his proposed motion to dismiss shows he has an “absolute defense to

the Indictment” under Pereira. See Mot. Withdraw Guilty Plea at 2. The government

devotes the entirety of its response brief to addressing the merits of Defendant’s proposed

motion to dismiss. The Court thus understands the government’s position to be that

Defendant’s Motion to Withdraw should be granted if the Court determines he is likely to

succeed on the defense asserted in his Motion to Dismiss Indictment [Doc. No. 26-1].

                              Defendant’s Motion to Dismiss

        Defendant would move for a determination as a matter of law that the government

cannot prove the offense charged in the Indictment.     Both parties propose that the Court

consider facts shown by the administrative record in the immigration case underlying

Defendant’s alleged violation of § 1326(a).       Defendant argues that he was not validly

removed from the United States but, instead, was the subject of a void removal order

because it was based on a fatally defective notice to appear, according to the Supreme

Court’s decision in Pereira.     Relying on a federal regulation, 8 C.F.R. § 1003.14(a),

Defendant argues that a notice to appear serves as a charging document in an immigration

case and creates jurisdiction and, thus, the defective notice deprived the immigration judge

of subject matter jurisdiction and rendered the removal proceeding and the resulting order

void.

                                              4
       The government disagrees with Defendant’s legal argument but not with the factual

basis of his Motion.      The government admits Defendant’s notice was defective under

Pereira, but denies that the defect implicates the immigration judge’s subject matter

jurisdiction.   The government argues that a notice to appear operates like service of

process to establish personal jurisdiction, which can be waived.         The government submits

documents to show the defect in Defendant’s initial notice was cured because he actually

appeared for his deportation hearing and then, after being advised of his rights, waived

review of the final order of deportation.     See Resp. Br., Ex. 3 [Doc. No. 27-3].        After his

original deportation in June 1993, Defendant did not contest his removal from the United

States on numerous occasions by reinstatement of the original deportation order in January

2000, November 2005, August 2007, and February 2012.              See id. Exs. 5, 6, 7, & 8 Notices

of Intent/Decisions to Reinstate Prior Order [Doc. Nos. 27-5 to 27-8]. 3

       As an element of the offense charged in the Indictment, the government must prove

that Defendant “has been denied admission, excluded, deported, or removed or has

departed the United States while an order of exclusion, deportation, or removal is

outstanding.” See 8 U.S.C. § 1326(a); see also United States v. Adame-Orozco, 607 F.3d

647, 651 (10th Cir. 2010). The statute defining the offense also provides a defense to the

charge.    Defendant may mount a collateral attack on the underlying deportation or

removal under the circumstances provided by § 1326(d), by demonstrating:

       1) the alien exhausted any administrative remedies that may have been
          available to seek relief against the order;

       3
         Further, on three other occasions in 2006, 2009, and 2016, Defendant was convicted of
§ 1326(a) offenses; he also did not challenge the original deportation order in these criminal cases.

                                                 5
       (2) the deportation proceedings at which the order was issued improperly
           deprived the alien of the opportunity for judicial review; and

       (3) the entry of the order was fundamentally unfair.

8 U.S.C. § 1326(d); see Adame-Orozco, 607 F.3d at 651.                Fundamental unfairness

requires a showing of prejudice, that is, a “reasonable likelihood that, but for the errors

complained of, [the alien] would not have been deported.”         See United States v. Aguirre-

Tello, 353 F.3d 1199, 1208 (10th Cir. 2004) (en banc).       Tenth Circuit law holds that “once

the government shows that [a defendant-alien] was deported,” the defendant bears the

burden to “prove each of § 1326(d)’s elements to overcome the presumed legality of the

earlier deportation order.”      Adame-Orozco, 607 F.3d at 651 (citing United States v.

Arevalo-Tavares, 210 F.3d 1198, 1200 (10th Cir. 2000) (per curiam)).

       In this case, Defendant proposes to challenge the presumed legality of the removal

order in his immigration case solely by showing he received a defective notice to appear.

Defendant does not provide any facts to establish that he attempted to (or did) utilize

administrative remedies to seek relief from the order, that he was deprived of the

opportunity for judicial review of the order, or that entry of the order was fundamentally

unfair and prejudicial.    To the contrary, the government submits documents to show – and

Defendant does not dispute – that he appeared for his deportation hearing, waived his right

to appeal the deportation order, and did not object on other occasions to being removed

from the United States under the original order. 4      Under these circumstances, the Court



       4
           Defendant does not raise any issue as to whether his waiver was knowing and voluntary.

                                                6
finds that the defect in Defendant’s notice to appear provides an insufficient basis to

invalidate the removal order under § 1326(d).

       Defendant asserts that the requirements of § 1326(d) are inapplicable or satisfied

because the removal order was void due to a jurisdictional defect.     See Mot. Dismiss at 5

(arguing he “was exempted” from administrative exhaustion requirement); Def.’s Reply

Br. at 5 (arguing all requirements “are met because the underlying order is a legal nullity”).

Defendant bases his assertion on the position (stated by the district court in Virgen-Ponce,

320 F. Supp. 3d at 1166) that a sufficient notice to appear is required to establish subject

matter jurisdiction, and so cannot be waived.     Regardless of the correctness of this view,

Defendant does not explain why the alleged defect could not have been raised in further

administrative proceedings or by a petition for judicial review.         Defendant was not

deprived of the opportunity for review of his deportation order; he simply elected to forego

that opportunity.   Accordingly, the Court is not persuaded by Defendant’s arguments

regarding § 1326(d).

                                        Conclusion

       For these reasons, and because Defendant has not identified any other factor that

might warrant an exercise of discretion under Rule 32(e), the Court finds that Defendant

has failed to establish a fair and just reason to withdraw his guilty plea and his Motion

should be denied.




                                              7
      IT IS THEREFORE ORDERED that Defendant’s Motion to Withdraw Guilty Plea

[Doc. No. 26] is DENIED.

      IT IS SO ORDERED this 30th day of October, 2018.




                                        8
